Cite as 2015 Ark. App. 78

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. E-13-692


TNT CABLE CONTRACTORS, INC.                     Opinion Delivered   FEBRUARY 11, 2015

                              APPELLANT         APPEAL FROM THE ARKANSAS
                                                BOARD OF REVIEW
V.                                              [NO. 2013-BR-01144]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND                         REBRIEFING ORDERED
CHRIS SINGLETON
                    APPELLEES



                             DAVID M. GLOVER, Judge


       Appellant TNT Cable Contractors, Inc. (TNT), appeals the Board of Review’s

decision to award unemployment benefits to appellee Chris Singleton. On appeal, TNT

contends that Singleton was an independent contractor rather than an employee, and therefore

not eligible for unemployment benefits; that Singleton committed misconduct associated with

his work; and that Singleton refused to accept alternative suitable jobs rather than be

discharged. For the reasons discussed below, this case must be remanded for rebriefing.

       TNT’s abstract of Singleton’s testimony consisted of six sentences:

       My name is Chris Singleton. I performed work for TNT. I took my Form 1099s and
       receipts or my business expenses to my tax preparer. I used my personal vehicle to
       perform work for TNT. TNT did not reimburse me for expenses associated with that
       vehicle. I could no longer perform services for Suddenlink in Oklahoma because I
       made an unprofessional joke to a dispatcher.
                                 Cite as 2015 Ark. App. 78

In contrast, the record reflects that Singleton’s testimony spanned thirty-five pages and, in

some instances, it was diametrically opposed to testimony from TNT’s president, Tony

Hagedorn.

       Rule 4-2(a)(5) of the Rules of the Supreme Court and Court of Appeals of the State

of Arkansas provides:

       The appellant shall create an abstract of the material parts of all the transcripts
       (stenographically reported material) in the record. Information in a transcript is
       material if the information is essential for the appellate courts to confirm its
       jurisdiction, to understand the case, and to decide the issues on appeal.

Singleton’s testimony was clearly persuasive to the Appeal Tribunal and to the Board of

Review, which adopted part of the Appeal Tribunal’s opinion as its own. Therefore, the

entirety of Singleton’s testimony, not just the testimony that tends to support TNT’s

argument, is material to the understanding of this case and to decide the issues on appeal. See

Trucks For You, Inc. v. Director, 2014 Ark. App. 622, 447 S.W.3d 148. We remand for

rebriefing. TNT’s substituted abstract, addendum, and brief shall be due no more than fifteen

days from the date of this opinion. Ark. Sup. Ct. R. 4-2(b)(3).

       Rebriefing ordered.

       ABRAMSON and HARRISON, JJ., agree.

       K & L Gates LLP, by: John M. Farrell; and

       Kutak Rock LLP, by: James M. Gary, for appellant.

       Phyllis A. Edwards, for appellee.




                                              2